DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments (Remarks, pages. 3-5) filed on have been fully considered but they are not persuasive.
With regards to applicant’s arguments (Remarks, p. 4), applicant alleges that the Finn reference fails to teach the claimed limitation “a computer to identify a color of marks within the response area” as claimed in claim 1 and respectively in claim 4.  However, the examiner respectfully disagrees with applicant’s arguments.  As such, based on BRI (Broadest Reasonable Interpretation) of the claimed limitation, the term ‘associate’ is synonymous to the claimed term ‘identify’. [0031] of Finn suggests that the 3D digital model having a selected marker included for which the marker can include a painting (i.e., which can typically involve some type of color or hue according to one of ordinary skill in the art.) or any other suitable images (i.e., which can typically involve some type of color marks according to one of ordinary skill in the art.).  [0047] of Finn suggests that the features (i.e., a selected marker in a 3D digital model) of the internal elements can be color-coded according to desired specifications.  Therefore, [0031] of Finn does suggest the server computer associating (i.e., interpreted as identifying) a 3D digital model with a selected marker being color-coded in [0047 of Finn] in relations to a position of a marker in the real environment (i.e., interpreted as the claimed “within a response area” according to one of ordinary skill in the art.).
With regards to the last claimed limitation “wherein the image capturing device displays an augmented reality view of the captured digital image overlaid with the identified color of marks” as claimed in claim 1 and respectively in claim 4 (Remarks, p. 4), applicant alleges Finn has no teachings or suggestion of identifying any color of marks.  However, examiner respectfully disagrees with applicant’s arguments.  As previously discussed in the response to arguments, [0031] of Finn suggests that the 3D digital model having a selected marker included for which the marker can include a painting (i.e., which can typically involving some type of color or hue according to one of ordinary skill in the art.) or any other suitable images (i.e., which can typically involve some type of color marks according to one of ordinary skill in the art.).  [0047] of Finn suggests that the features (i.e., a selected marker in a 3D digital model) of the internal elements can be color-coded according to desired specifications.  Thus, [0031] of Finn suggests the 3D digital model can be displayed as a virtual object overlaid in relation to a position, orientation, and size of a marker in the real environment using a mobile device, which is equivalent to the claimed limitation “wherein the image capturing device displays an augmented reality view of the captured digital image overlaid with the identified color of marks”.
For this reason alone. The 102 rejection of record for claims 1 and 4 stands.
Claims 2, 3, 5 and 6 stands rejected under 103 as being unpatentable over Finn, further in view of Mukherjee.  As explained above, primary reference Finn does suggest the claimed term “a response area” as understood in the art.  Therefore, 103 rejection of record for claims 2, 3, 5 and 6 stands.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Finn et al., US. Pub. No.: US 2014/0210856 A1.
Regarding claim 1, Finn discloses A system for displaying an augmented reality view of a user-marked document having a response area and at least one image marker (Fig. 1, par. 0033; the system 100 also includes the mobile device 140 which can be used to detect the marker 103 in the real environment and to view an augmented reality image.), the system comprising: an image capturing device configured to capture a digital image of the user-marked document (par. 0033; a camera 141, which can be used to detect and capture an image of the marker 103.); and a computer to identify a color of marks within the response area, wherein the image capturing device displays an augmented reality view of the captured digital image overlaid with the identified color of marks (par. 0031, 0047; The AR module 124 of the server computer 120 can also be used to associate (i.e., identify) a 3D digital model of the internal elements with a selected marker so that the 3D digital model can be displayed as a virtual object overlaid in relation to a position, orientation, and size of a marker in the real environment using a mobile device, and features of the internal elements can be color-coded.).

Regarding claim 4, Finn discloses A method for displaying an augmented reality view of a user-marked document having a response area and at least one image marker (Abstract; a method incorporating the augmented reality technology, a 3D digital model of internal elements concealed behind an external element can be visualized on a live view, aligned to the orientation and scale of the scene displayed on the mobile device.), the method comprising: using an image capturing device to capture a digital image of the user-marked document (par. 0033; a camera 141, which can be used to detect and capture an image of the marker 103.); and identifying, using a computer, a color of marks within the response area, wherein the image capturing device displays an augmented reality view of the captured digital image overlaid with the identified color of marks (par. 0031, 0047; The AR module 124 of the server computer 120 can also be used to associate (i.e., identify) a 3D digital model of the internal elements with a selected marker so that the 3D digital model can be displayed as a virtual object overlaid in relation to a position, orientation, and size of a marker in the real environment using a mobile device, and features of the internal elements can be color-coded.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn as applied to claims 1 and 4 above, and further in view of Mukherjee et al., US2013/0106837 A1.
Regarding claims 2 and 5, Finn discloses all the limitations recited in claims 1 and 4.  
Finn fails to disclose the recited limitations. In the same field of endeavor, Mukherjee discloses wherein the computer identifies the color of marks based on pixel- value data (par. 0026; Image converter 110 can identify a 3D example image (or images) that is visually similar to the 2D image being converted, and an approximate depth map associated with the example image.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Finn’s teachings with Mukherjee’s teachings in order to automatically convert the 2D input image into a 3D output image (Mukherjee, par. 0026).  

Regarding claims 3 and 6, Finn and Mukherjee disclose all the limitations in claims 2 and 5.  Mukherjee further discloses wherein the augmented reality view includes a 3-D rendering corresponding to the identified pixel-value data (par. 0026; The approximate depth map can include a depth value for each pixel (or group of pixels) in the 3D example image that is used to render the 3D effects for the image.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Finn’s teachings with Mukherjee’s teachings in order to automatically convert the 2D input image into a 3D output image (Mukherjee, par. 0026).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649